Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered November 16, 2010. The order granted the motion of respondents to preclude petitioner from submitting trial-ready appraisals and from offering expert testimony on the value of the subject property.
Now, upon the judgment and order of Supreme Court, Monroe County, entered March 2, 2012, approving the settlement agreement signed by the attorneys for the parties on January 26, 2012 and February 15, 2012, discontinuing the proceedings,
It is hereby ordered that said appeal is dismissed without costs upon stipulation.
All concur except Green, J., who is not participating. Present — Smith, J.P, Peradotto, Lindley and Martoche, JJ.